Exhibit 10.68


FOURTH AMENDMENT TO
AGREEMENT OF SALE AND PURCHASE

        THIS FOURTH AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (this “Fourth
Amendment”) is entered into as of the 21st day of October, 2004, by and between
MACK-CALI TEXAS PROPERTY L.P., a Texas limited partnership (“Seller”), and
CENTENNIAL ACQUISITION COMPANY, a Texas corporation, and WARAMAUG ACQUISITION
CORP., a Texas corporation (collectively, “Purchaser”).

        A.     Seller and Purchaser entered into that certain Agreement of Sale
and Purchase dated as of August 10, 2004, as amended by that certain Amendment
to Agreement of Sale and Purchase between Seller and Purchaser dated as of
October 12, 2004, as further amended by that certain Second Amendment to
Agreement of Sale and Purchase between Seller and Purchaser dated as of
October 18, 2004, and as further amended by that certain Third Amendment to
Agreement of Sale and Purchase between Seller and Purchaser dated as of October
20, 2004 (as amended to date, the “Purchase Agreement”). All capitalized terms
used but not defined herein shall have the meaning given such terms in the
Purchase Agreement.

        B.     Seller and Purchaser now desire to amend the Purchase Agreement
as set forth below.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Purchaser agree as
follows:

        1.    Evaluation Period.   The expiration of the Evaluation Period is
hereby extended to 5:00 p.m. Eastern Time on October 25, 2004.

        2.    Reaffirmation.   Except as modified by this Fourth Amendment, the
Purchase Agreement is hereby ratified and confirmed and in full force and
effect. In the event of a conflict between the terms of this Fourth Amendment
and the Purchase Agreement, the terms of this Fourth Amendment shall control.

        3.    Counterparts.   This Fourth Amendment may be executed in any
number of counterparts, all of which taken together will constitute one and the
same Fourth Amendment, and the signature page of any counterpart may be removed
therefrom and attached to any other counterpart. This Fourth Amendment shall be
legally binding upon receipt by each party of the facsimile or the original
signature of Seller and of Purchaser.

      [SIGNATURES FOLLOW ON NEXT SUCCEEDING PAGE]


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF the parties have executed this Fourth Amendment as of
the day and year first above written.

PURCHASER:

CENTENNIAL ACQUISITION COMPANY

By:  /s/ Steven H. Levin
——————————————
Name:  Steven H. Levin
Title:  President




WARAMAUG ACQUISITION CORP.

By:  /s/  Cindy Nelson
——————————————
Name:  Cindy Nelson
Title:  Vice President




SELLER:

MACK-CALI TEXAS PROPERTY L.P.

By:  Mack-Cali Sub XVII, Inc., its general partner


      By:  /s/  Roger W. Thomas
      ———————————
      Name:  Roger W. Thomas
      Title:  Executive Vice President
                   and General Counsel



2

--------------------------------------------------------------------------------
